 Case 6:21-cv-00006-JDK-JDL Document 8 Filed 02/03/21 Page 1 of 2 PageID #: 25




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
ROBERT MILLER, #866293,                     §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:21-cv-006-JDK-JDL
                                            §
JOHN MCDANIEL, et al.,                      §
                                            §
      Defendants.                           §
                                            §

                                 FINAL JUDGMENT
        The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

        It is ORDERED that Plaintiff’s case is DISMISSED WITH PREJUDICE for

 failure to comply with the court orders in Miller v. University of Texas Medical Branch

 Hospital; No. 6:18-cv-41-C (N.D. Tex. Nov. 13, 2018) and Miller v. University of Texas

 Medical Branch, No. 6:20-cv-223 (E.D. Tex. June 16, 2020).

        The Court reiterates that Plaintiff is BARRED from filing any new civil action

 or lawsuit in this Court or any other court that is removable or transferrable to this

 Court unless and until he obtains advanced written permission from a United States

 District Judge or Fifth Circuit Judge expressly authorizing the filing of such lawsuit

 or civil action. Any request for permission to file a lawsuit must be accompanied by:

 (1) a proposed, completed complaint on the proper form, and (2) full payment of the

 applicable filing fee.




                                           1
Case 6:21-cv-00006-JDK-JDL Document 8 Filed 02/03/21 Page 2 of 2 PageID #: 26




      All pending motions are DENIED as MOOT. The Clerk of the Court is

instructed to close this case.

      So ORDERED and SIGNED this 3rd day of February, 2021.



                                      ___________________________________
                                      JEREMY D. KERNODLE
                                      UNITED STATES DISTRICT JUDGE




                                     2
